Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority of KR 10-2018-0034066 filed on March 23, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 10, 2019 and September 3, 2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US Pub. 2003/0164370) (new cited) in view of Yamaki (EP 0056974) (cited by applicant).
Regarding claim 1, Aihara et al. discloses an induction heater for cooking comprising: a casing (501); cover plate (503) coupled to a top of the casing and configured to seat an object (502) on a top surface of the cover plate (503); a working coil (504) located with the casing and configured to heat the object (502) on the top surface of the cover plate (503); a base plate to support the working coil (inherently to support the working coil); an indicator board (via 507) that is located vertically below the base plate and that is spaced apart from the base plate to define an air-flow path (523) between the base plate and the indicator board, the indicator board  comprising of light emitting element (506); and a blowing fan (512) located at a first side of a bottom surface of the casing (501) and configured to discharge air into the air-flow path (Fig. 15; Par. 186-187).  Aihara et al. does not disclose a plurality of light emitting and the blowing fan configured to suction air into the casing from an outside of the casing.  Aihara et al. discloses in another configuration that used plurality of light emitting element (5015) (Fig. 29-33).  Yamaki discloses the blowing fan (16) configured to suction air into the casing (2) from an outside of the casing (Fig. 2 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claims 2-3 and 6, Yamaki discloses the casing (2) defines an air-discharge slit (18) at a second side of the bottom surface of the casing opposite to the first side, the air-discharge slit being configured to discharge air from the air-flow path to the outside of the casing (Fig. 2 and 6).
Regarding claim 4, Aihara et al. discloses an indicator board support (inherently for supporting the indicator board) that seats the indicator board (via 507), and wherein the air-flow path (523) is defined by a bottom surface of the base plate, a top surface of the indicator board, and a lateral surface of the indicator board support (Fig. 15).
Regarding claim 19, Aihara et al. discloses the plurality of light emitting elements (5015) are arranged at a surface of the indicator board that faces the air flow path (523) (Fig. 15 and 34).
Regarding claim 20, Yamaki discloses the air-flow path is located vertically above the blowing fan (16), and wherein the blowing fan is configured to generate flow of air in an upward direction to the air-flow path from the bottom surface of the casing (2) (Fig. 2 and 6).
Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US Pub. 2003/0164370) in view of Yamaki (EP 0056974) and further view of Matulla et al. (US Pub. 2018/0213613) (new cited).
Regarding claim 5, Aihara/Yamaki disclose substantially all features of the claimed invention as set forth above except the base plate is a single plate made of aluminum.  Matulla et al. discloses the base plate (12) is a single plate made of aluminum (Fig. 1-2; Par. 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Aihara/Yamaki, the base plate is a single plate made of aluminum, as taught by Matulla et al., for the purpose of shielding the magnetic flux.
Regarding claim 7, Aihara discloses a light guide (5014) that is located at the base plate and that is surrounds at least a portion of the working coil (5013), the light guide (5014) having a light-emission face (5022) configured to indicate whether the working coil is driven and to indicate an intensity of the working coil; and the indicator board support that seats the indicator board (Fig. 31-35; Par. 236 and 261-263).  Matulla et al. discloses a ferrite core (18) located at the base plate (12) vertically below the working coil (15), the ferrite core being configured to diffuse a magnetic field generated by the working coil (15); a mica sheet (14) located between the working coil (15) and the ferrite core (18) and configured to reduce heat transfer from the working coil (15) to the ferrite core (18) (Fig. 1; Par. 37 and 39).
Regarding claim 8, Matulla et al. discloses the mica sheet (14) is configured to couple to the working coil (15) and to the ferrite core (18) by a sealant (Par. 25-26; 37 and 45; Claim 11-12).
Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/15/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761